EXHIBIT 10(q)

Summary of Life Insurance and Long Term Disability Benefits for Executives

        The Company has established as an executive benefit a split dollar life
insurance program for certain of the Company’s executive officers. In connection
with the split dollar life insurance program, the Company agreed to make premium
payments on life insurance policies purchased for the benefit of certain of its
executives. The executive officer has the right to elect coverage of $1,000,000,
$500,000 or $250,000 if he or she participates in the Company’s Executive
Savings Plan or coverage of $500,000 or $250,000 for certain senior management
employees. The executive officer has the right to designate the beneficiary
under the policies. Upon the death of an insured executive, the Company is
entitled to receive, out of the proceeds of the policy, the amount of its cash
investment in the policies.

        The Company owns corporate owned life insurance policies on the lives of
the Company’s executive officers. Using the corporate owned life insurance
policies, the Company has established as an executive benefit an endorsement
split dollar life insurance program for certain of the Company’s executive
officers. The executive has the right to elect coverage of $1,000,000, $500,000
or $250,000 if he or she participates in the Company’s Executive Savings Plan or
coverage of $500,000 or $250,000 for certain senior management employees if he
or she participates in the Company’s Mirror Savings Plan. The executive officer
has the right to designate the beneficiary under the policies. Upon the death of
the insured executive, the Company is entitled to receive, out of the proceeds
of the policy, all amounts in excess of the amounts under the endorsement
agreement. The Company pays all premiums associated with corporate owned life
insurance policies.